DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive. Regarding the rejection of claim 20, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case Applicant argues that the stent of Sawyer is self-expanding so there is no need to incorporate the drawstring suggested by VanSchie. However, the examiner disagrees as it is known in the art that once a self-expanding stent or framework is released, then it is difficult to reposition and one may need to correct the location if it is located improperly or releases prematurely. The prior art does suggest it is known that one of ordinary skill in the art does use drawstrings with self-expanding materials or stents, thus it is not improper hindsight being used by the examiner. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues that Behan teaches the drawstrings are on opposite ends of the stent and not as recited in the claim. However, it must be noted the claim uses the terms “proximate” in claim 1 which is a relative term which renders the claim vague. The claim also uses the term “around” which is also a relative term and vague and these are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A position or location does not have to be on the same plane or even side when “proximate” only means near but no specificity implied by it. Further, the claim uses another term “around” which similar to proximate just means at a distance, but nothing specific is meant by the term. Therefore there is no specific positioning required by the scope of the claim. 
Regarding claim 15, Applicant argues the drawstring being between the stent and the covering is not taught by Van Schie. However, Applicant is reminded that the combination of Behan and Van Schie are the teachings for consideration and it is noted that Behan did disclose that a covering or sleeve is to be on the outside of the stent, (see paragraph 324) which thus, in order for the drawstring to not be impeded it is . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer
(WO 2017/192710) in view of Van Schie et al. (WO 03/034948) as evidenced by Kheradvar et al. (2014/0316518). Sawyer discloses (Fig. 5) a method of implanting a stent 511 into a gastrointestinal tract 35 of a patient. It can be seen that the stent is to extend in a curved configuration. Sawyer does state the stent is self-expanding (pg 9). However, Sawyer does not disclose that the method use a drawstring to pull on the stent and deflect the tubular framework to a curved configuration and secure the drawstring to be held in tension to maintain the curved configuration. Van Schie et al. teach (Fig. 7) that a stent can have a drawstring 70 that can be pulled to cause curving of the stent to be moved to a curved configuration, page 7, lines 28-31. Keradvar et al. note (paragraph 41) that delivery systems using self-expanding stents utilize drawstrings to control or manipulate the stent to maintain control of the self-expanding material. It would have been obvious to one of ordinary skill in the art to alternatively use a drawstring as the means to manipulate and control the self-expanding stent to a curved configuration as taught by Van Schie et al. per the knowledge of Keradvar of using drawstrings with self-expanding stents in the method of deploying a stent in
the gastrointestinal tract by Sawyer such that it can be controlled extensively by the
.
	Claims 1,2 are rejected under 35 U.S.C. 103 as being unpatentable over Behan (2014/0350694) in view of Van Schie et al. (WO 03/034948) and Weng (2009/0099640). Fig. 47 of Behan show a radially expandable tubular framework 140 having a proximal end, a distal end, and a lumen extending therethrough along a central longitudinal centerline; a covering surrounding the tubular framework (paragraph 387). It can also be seen there is a first drawstring 177 having a first end and a second end. It is also noted that Behan discloses (Fig. 47) there can be a drawstring 177 having a first end secured at a first attachment location, proximate the distal end of the tubular framework. It is noted that Behan does disclose (Fig. 49) a second drawstring 173 having a first and second end, with the drawstring attached at a second attachment location circumferentially spaced apart from the first attachment location around a circumference of the tubular framework. However, Behan did not explicitly disclose the second end of the first drawstring is manipulatable proximate the proximal end of the tubular framework to deflect the tubular framework to move the central longitudinal centerline of the tubular framework into a curved configuration or the second drawstring is “proximate” the distal end. Van Schie et al. teach (Fig. 7) that a stent can have a drawstring 70 that can be pulled to cause curving of the stent to be moved to a curved configuration, page 7, lines 28-31. It would have been obvious to one of ordinary skill in the art to alternatively provide the drawstring with the second end proximate the proximal end to manipulate the stent to a curved configuration as taught by Van Schie et al. with the stent of Behan. in order to accommodate any curved location and have the stent match the anatomy in the desired location to implant the structure. Weng 70 extends along the tubular framework between an inner surface of the covering and an outer surface of the tubular framework. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Behan (2014/0350694) in view of Van Schie et al. (WO 03/034948) and Weng (2009/0099640) as applied to claim 2 above, and further in view of Rea Peterson (2010/0256728). Behan in view of Van Schie et al. and Weng is explained supra. However, Behan as modified by Van Schie and Weng did not disclose the covering surrounds but is not directly affixed to the tubular framework between the first affixment location and the second affixment location. Rea Peterson teach (Fig. 1) a stent graft with the covering not directly affixed to the tubular framework between or the middle most portion between the first and second attachment locations at the ends, paragraph 32. It would have been obvious to one of ordinary skill in the art to not have the covering directly affixed to the stent in the middle region as taught by Rea Peterson with the stent of Behan as modified by Van Schie and Weng such that it provides a more flexible stent graft with the ability to bend by not being rigidly affixed entirely. 
Claims 7,9 are rejected under 35 U.S.C. 103 as being unpatentable over Behan (2014/0350694) in view of Van Schie et al. (WO 03/034948) and Weng (2009/0099640) as applied to claim 1 above, and further in view of Fogarty et al. (8021421). Behan in view of Van Schie et al. and Weng is explained supra. However, Behan as modified by Van Schie and Weng did not disclose the stent having a third and fourth drawstring attached to the stent at a third and fourth attachment location proximate the distal end of the tubular framework and circumferentially spaced apart from the first and second attachment locations around the stent. Fogarty et al teach (Fig. 88) a stent device can have a third and fourth drawstring 248 circumferentially spaced from first and second drawstrings around the framework. It would have been obvious to one of ordinary skill in the art to use a third and fourth drawstring about the circumference of the stent as taught by Fogarty et al. with the stent of Behan as modified by Van Schie and Weng such that it gives the surgeon the ability to manipulate a greater amount about the circumference of the stent.
	Claims 1, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley (7976575) in view of Weng (2009/0099640). Hartley shows (Fig. 1) shows a stent 50 comprising: a radially expandable tubular framework 54 having a proximal end 51, a distal end 53, and a lumen extending there through along a central longitudinal centerline; a covering 52 surrounding the tubular framework; and a first drawstring 72 having a first end and a second end. Fig. 5 shows the first end of the first drawstring 135 attached to the tubular framework (paragraph 47) at a first attachment location
142 proximate the distal end of the tubular framework; wherein the second end
of the first drawstring is manipulated (via catheter 138) proximate the proximal

However, Hartley did not explicitly disclose a second drawstring having a first end and a second end, the first end of the second drawstring attached to the tubular framework at a second attachment location proximate the distal end of the framework, the second attachment location being circumferentially spaced apart from the first attachment location around a circumference of the tubular framework. Weng teaches (paragraph 20) that two drawstrings are at the distal end of the stent to enable the user/surgeon to manipulate the stent in the delivery or placement process. It is noted that Hartley discloses the stent can be self-expanding (col. 2, lines 33-35). Thus, it would have been obvious to one of ordinary skill in the art to use a second drawstring as taught by Weng with the stent of Hartley since it would provide the user/surgeon greater control of the self-expanding stent when it is being released, see paragraph 25 of Weng. With respect to claim 11, Hartley discloses (paragraph 38) there is a locking mechanism proximate the proximal end of the tubular framework, the locking mechanism configured to hold the first drawstring in tension with the tubular framework in the curved configuration. With respect to claim 12, Fig. 3 shows the locking mechanism includes a filament wrapped around the first drawstring to form a hitch knot 80. Regarding claims 13,14 it can be seen that the drawstring is movable through the hitch knot in a proximal direction, but the hitch knot prevents the first drawstring from moving through the hitch knot in a distal direction due to node 76.
Claims 15,17 are rejected under 35 U.S.C. 103 as being unpatentable over
Behan ( 2014/0350694) in view of Van Schie et al. (WO 03/034948) and Thompson et
140 comprising: a radially expandable tubular framework (paragraph 334) having a proximal end, a distal end, and a lumen extending therethrough along a central longitudinal centerline, the tubular framework formed of one or more filaments. It is noted that Behan discloses a covering surrounding a medial region of the tubular framework such that if can be of a length less than the support or stent, paragraph 387. It is noted that in providing a cover on the stent in Behan’s stent the drawstring is within the cover. Although not explicitly stated or shown in Behan or Van Schie it is known that drawstrings or trigger wires are within or between the graft and stent such that they do not interfere with blood flow. Pearson et al. illustrate (Fig. 7) trigger wire 150 is positioned within or between an inner surface of the covering or graft and an outer surface of the tubular framework or stent, paragraph 34.  However, Behan did not explicitly state the stent is devoid of a covering, such that a proximal end region of the tubular framework extends proximal of the covering and distal end region of the tubular framework extend distal of the covering and is devoid of any covering. Thompson et al teach (Fig. 10) a stent can be constructed with a covering in the medial region and a proximal end region of the tubular framework extends proximal of the covering and distal end region of the tubular framework extend distal of the covering and is devoid of any covering. Thompson et al. teach (col. 12, lines 22-30) to not place the cover at the proximal and distal ends such that it enhances tissue fixation of the stent. It would have been obvious to one of ordinary skill in the art to not provide a covering at the proximal and distal ends of the stent as taught by Thompson et al. with the stent of Behan in order to better anchor into tissue and prevent migration. is also noted that Behan 177 having a first end secured to the one or more filaments of the tubular framework at a first attachment location. However, Behan did not explicitly have a second end of the drawstring is manipulatable proximate the proximal end of the tubular framework to deflect the tubular framework to move the central longitudinal centerline of the tubular framework into a curved configuration. Van Schie et al. teach (Fig. 7) that a stent can have a drawstring 70 that can be pulled to cause curving of the stent to be moved to a curved configuration, page 7, lines 28-31. It would have been obvious to one of ordinary skill in the art to alternatively provide the drawstring with the second end proximate the proximal end to manipulate the stent to a curved configuration as taught by Van Schie et al. with the stent of Behan as modified with Thompson et al. in order to accommodate any curved location and have the stent
match the anatomy in the desired location to implant the structure. With respect to claim 17, Van Schie teaches (Fig. 7) a filament wrapped around the drawstring to form a hitch knot 68, wherein the drawstring is movable through the hitch knot in a proximal direction, but the hitch knot prevents the drawstring from moving through the hitch knot in a distal direction.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Behan ( 2014/0350694) in view of Van Schie et al. (WO 03/034948) and Thompson et al. (5957974) as evidenced by Pearson and applied to claim 15 above, and further in view of Fogarty et al. (8021421). Behan in view of Van Schie et al. and Thompson et al. is explained supra. However, Behan as modified by Van Schie and Thompson did not disclose the drawstring includes a plurality of nodes positioned along a length of the drawstring, wherein the plurality of nodes are configured to selectively engage a locking 160 configured to selectively engage a locking mechanism to retain the tubular framework in a position. It would have been obvious to one of ordinary skill in the art to incorporate a plurality of nodes on the drawstring as taught by Fogarty et al. with the stent of Behan as modified with Van Schie and Thompson such that it provides the surgeon an ability to lock in position and not have the configuration change when achieved.
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Behan (2014/0350694) in view of Van Schie et al. (WO 03/034948) and Thompson et al. (5957974) as evidenced by Pearson and applied to claim 15 above, and further in view of Hartley (7976575). Behan in view of Van Schie et al. and Thompson et al. is explained supra. However, Behan as modified by Van Schie and Thompson did not disclose the drawstring includes a plurality of loops positioned along a length of the drawstring, wherein the plurality of nodes are configured to selectively engage a locking mechanism to retain the tubular framework in the curved configuration. Hartley teaches (Figs. 5,6) a drawstring with a plurality of loops (col. 7, lines 11-20) configured to selectively engage a locking mechanism to retain the tubular framework in a position. It would have been obvious to one of ordinary skill in the art to incorporate a plurality of loops on the drawstring as taught by Hartley with the stent of Behan as modified with Van Schie and Thompson such that it provides the surgeon an ability to lock in position and not have the configuration change when achieved.


Allowable Subject Matter
Claims 4,5,8,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799